         Case 1:20-cv-01136-APM Document 42 Filed 06/15/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
 _________________________________________
                                           )
AGUA CALIENTE BAND OF                      )
CAHUILLA INDIANS, et al.,                  )
                                           )
       Plaintiffs,                         )
                                           )
              v.                           )    Case No. 20-cv-01136 (APM)
                                           )
STEVEN MNUCHIN, in his official capacity   )
as Secretary of the Treasury,              )
                                           )
       Defendant.                          )
_________________________________________ )

                                            ORDER

       For the reasons set forth in the court’s Memorandum Opinion, ECF No. 41, Plaintiffs’

Renewed Motion for a Preliminary Injunction, ECF No. 37, is granted. Except as provided below,

the Secretary shall disburse, by no later than June 17, 2020, the remaining $679 million in Title V

CARES Act funds designated for Tribal governments.

       At his discretion, the Secretary may withhold $7.65 million from that sum. If by June 18,

2020, The Prairie Band Potawatomi Nation has not sought expedited review from the D.C. Circuit,

the Secretary shall distribute the $7.65 million to eligible Tribal governments. If such expedited

review is sought, the Secretary may withhold the $7.65 million until resolution of the matter by

the D.C. Circuit. The Clerk of Court shall provide a copy of the is Order and the accompanying

Memorandum Opinion to counsel for The Prairie Band Potawatomi Nation.

       This is a final, appealable order.




Dated: June 15, 2020                                        Amit P. Mehta
                                                     United States District Court Judge
